Title: From John Adams to Mathew Carey, 9 September 1820
From: Adams, John
To: Carey, Mathew



Dear Sir.
Montezillo September 9th. 1820

By the last Post I received your Olive Branch—And by this days Post, your Letter—you are loading me with favours—for which I can make you no return, but empty thanks—For these my heart is full—
I observe the page 39—and you may well suppose it gave me pleasure—I have this week received a letter from a Gentleman I never knew—confessing that he had printed a series of papers more than twenty years ago—much reproach upon me and my defence, which he acknowledged he had not read—But upon perusing it maturely of late; he is convinced of his errour—and is fully of my opinion in all the sentiments contained in that work upon government—
Great in Truth, and it will prevail—I am very sensible that there are exceptionable passages in the three Volumes—And these may be, in the discourse on Davila—which I call the fourth Volume of the Defence—And if you will be kind enough to send me, stated only in figures the number of the pages; and Volumes, in which you find exceptionable passages—I will revise them, and send you the reformation of them according to my present, maturest judgement—I believe I sent you a Copy of Novanglus—If I did not; I will—at the end of that volume; are all the Lettres of my writing that I possess—which have lately been published—I have neither duplicates, nor single Copies of any other—
Mr Cary your proposal of preserving Anecdotes distresses me—Anecdotes “Quorum pars Aliquat fus”—I cannot commit this to writing, without seeing so much of myself; that it would all be imputed to vanity; to which almost every Word & Action of my Life, has always been imputed—I am quite sick of the medicine, and loth it so much that I cannot take any more of it—I have prattled and scribbled too much and too freely—the unsearchable reserve and eternal taciturnity of Frankline and Washington are the only sure passports to Fame and Immortality in the Poets and Politicians Creed—
I thank you Sir most sincerely for all your kindnesses—and am your friend and / humble Servant
John Adams